Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 14 – 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Pub. No. 2014/0364010 (“Kuwahara”).
Regarding claim 14, Kuwahara discloses an electrical connector comprising: 
a first housing (100) adapted to accommodate an electric part (200) and defining an upper end open (see the opening near the lead line of numeral 200 within housing 100 in an upper end of housing 100, stretching from near the lead line of numeral 220 to the topmost end of the housing along direction Z, Fig. 3) in a height direction (Z direction) and a lower end open in the height direction (see the opening near the lead line of numeral 200 within housing 100 in an lower end of housing 100, stretching from near the lead line of numeral 220 to the lower end of the housing along direction Z, Fig. 3); 
a second housing (500) configured to be mated with the first housing and adapted to accommodate the electric part together with the first housing (see Fig. 17); 
a lever (300) adapted to couple the first housing and the second housing with each other (see Figs. 20 – 24 and [0080]); 
a first interlock member (200) movably retained in the first housing (200 moves from the position seen in Fig. 20 to the position seen in Fig. 31, also see [0091]); 

a first cam mechanism (320 and 520) adapted to mate the first housing and the second housing with each other in a mating direction (see Figs. 20 – 24 and [0080]) according to movement of the lever in a first direction (rotational movement along a clockwise direction), the first cam mechanism limiting a moving direction of the lever to a second direction different from the first direction after moving in the first direction (after rotation the lever is located in the position seen in Fig. 27 and cam 320 limits movement to a horizontal direction); and 
a second cam mechanism (320 and 212) adapted to convert the movement of the lever in the second direction into movement of the first interlock member relative to the lever to mate the first interlock member with the second interlock member (when the lever moves horizontally leftward, the ramped cam converts that leftward movement into a downward movement of 200 which causes 200 to mate with 600, see Figs. 27 – 36 and [0091]).
Regarding claim 15, Kuwahara discloses wherein the second cam mechanism (320 and 212) is adapted to convert the movement of the lever in the second direction into movement of the first interlock member in the mating direction of the first housing and the second housing to mate the first interlock member with the second interlock member (200 is moved downward, which is the direction that 100 mates with 500, as 212 slides along 330 when the lever moves horizontally).
Regarding claim 16, Kuwahara discloses wherein the second cam mechanism (330 and 212) includes a second cam (330) provided in one of the lever or the first interlock member (330 is provided on the lever) and a second cam follower (212) provided on the other one of the lever or the first interlock member (212 provided on 200).
Regarding claim 17, Kuwahara discloses wherein the second cam follower (212) is adapted to slide within the second cam (see Figs. 27 – 34 and [0091]).
Regarding claim 18, Kuwahara discloses wherein the second cam (330) is provided in the lever (330 is in the lever 300) and the second cam follower (212) is provided on the first interlock member (212 is on 200).
Response to Arguments
Applicant's arguments filed 03/24/2021 have been fully considered but they are not persuasive. Applicant argues that Kuwahara does not disclose the open ends allowing for visual indication as required by claim 14. Examiner cannot concur. As discussed above, Kuwahara discloses the housing as having openings, and the state of the connection between 200 and 600 can be indicated by a visual inspection enabled through said openings.
Allowable Subject Matter
Claims 1 – 13 and 19 – 20 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:
Regarding Claim 1, the prior art does not disclose or suggest the claimed electrical connector including a first housing; a second housing; a lever; a first interlock member movably retained in the first housing by a resilient locating member of the first housing; a second interlock member positioned in the second housing and configured to be mated with the first interlock member; and a second cam mechanism adapted to convert the movement of the lever in the second direction into movement in a mating direction of the first housing and the second housing to mate the first interlock member with the second interlock member, along with the remaining elements of the claim.

Kuwahara does not disclose the locating member for the first interlock member in the first housing as a resilient locating member.
The prior art, when taken alone, or in combination, cannot be construed as reasonably teaching or suggesting all of the elements of the claimed invention as arranged, disposed, or provided in the manner as claimed by the Applicant.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event,                                                                                                                                                                                               
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL D BAILLARGEON whose telephone number is (571)272-0676.  The examiner can normally be reached on M-F 8:30 a.m. - 5 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Luebke can be reached on (571) 272-2009.  
The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PAUL D BAILLARGEON/Examiner, Art Unit 2833                                                                                                                                                                                                        


/renee s luebke/Supervisory Patent Examiner
Art Unit 2833